Title: David Bailie Warden to Thomas Jefferson, 28 June 1809
From: Warden, David Bailie
To: Jefferson, Thomas


          Sir, Paris, June 28th–1809.
          I had the honor of writing to you, by Mr Coles, and of sending you several parts of Humboldts work on South America. a volume, of the society of Arcueil, mentioned in his letter, was not then received. I now send it, accompanied with a copy of Callets’ Logarithms, which Mr Didot bids me offer you. the tables are more correct than any others that have yet appeared. Indeed they are said to be free from error. The price is not yet fixed, but it will be less than that of any other Collection of a similar kind. It is a work which will be extremely useful to navigators, and those employed in Mathematical Calculations. Mr Didot would wish that you would take the trouble of making it known in the united States. I was obliged, in the Introduction, for the sake of clearness, to confine myself to a very literal translation—
          If no serious dispute should take place between France and the United States, I would fain hope, Sir, that you will be pleased to recommend me as Consul for Paris. If the person who has applied for my place, should be successful, I could wish to be established as Consul elsewhere, or employed, in some way or other, by the Government, but I flatter myself that Mr. Madison will have no objection to my remaining here.
          I am, Sir, with the greatest respect and esteem, Your very obedt and humb Servt David Bailie Warden
        